Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 21, 27, and 33 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
While the current prior art of Koulomzin teaches compound inputs such as “play song” see 0037, it fails to teach two distinct patterns that are not simply a command (play) followed by the content (song)/
New prior art of Shariffi (see below) has been introduced such that a user can say a hotword “Ok computer” and the system can analyze this to determine the best application/device the user is attempting to access. Following this step, the system then process any following command e.g. “Ok Computer” (wake word for instance)… “Call Alice” (command portion). Another example is “Ok computer, remind me to buy milk”. The command portion and wake portions are treated differently analogous to the claims. See 0027-0028 for the wake word processing (non-command portion) and 0035 for the command portion processing.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As in claim 21:
“a remote server”
“a first device”
Even in the field of software/hardware which typically do not contain traditional tangible structures (e.g. knife blade) to perform a function, the above recitations provide no structure that can perform a function. “First” and “remote” have no known correlation to the functions recited in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koulomzin; Daniel G. US 20150248885 A1 (hereinafter Koulomzin) in view of Sharifi; Matthew US  US 20160104480 A1 (hereinafter Shariffi).
Re claims 21, 27, and 33, Koulomzin teaches
21. (New) A system, comprising: 
a remote server having a speech analysis engine, and the remote server being configured to perform natural language processing on audio; (detecting a sound signature for a hotword, otherwise processes audio via ASR or an alternative means such as NL processing, 0037, 0038 0069 0054 0077 with fig. 2a)
having an activation trigger engine, and the device being configured to: receive an audio input, (activation being a keyword which can be any word e.g. “play” or “song”, microphone input and processor, detecting a sound signature for a hotword, otherwise processes audio via ASR or an alternative means such as NL processing, 0037, 0038 0069 0054 0077 with fig. 2a)
transmit at least a portion of the audio input to the remote server (remote server processes inputs, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)
wherein the remote server is further configured to detect a command from the audio input received from the first device.  (entire premise is to detect a command and intent, remote server processes inputs, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)

Koulomzin fails to teach
compare the audio input with a pattern, determine the result of the comparison indicates that the audio input matches a first type of pattern or a second type of pattern, wherein the first type of pattern indicates the audio input includes an analysis-type activation trigger and does not include a command-type activation trigger, and the second type of pattern indicates the audio input includes a command-type activation trigger, and 
in response to determining that the pattern is the first type of pattern: establish a connection with the remote server,
(Shariffi, user can say a hotword “Ok computer” and the system can analyze this to determine the best application/device the user is attempting to access. Following this step, the system then process any following command e.g. “Ok Computer” (wake word for instance)… “Call Alice” (command portion). Another example is “Ok computer, remind me to buy milk”. The command portion and wake portions are treated differently analogous to the claims. See 0027-0028 for the wake word processing (non-command portion) and 0035 for the command portion processing… prevents time and memory usage by unnecessarily processing command portions until a wake word is found and a matching device thereof)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Koulomzin to incorporate the above claim limitations as taught by Shariffi to allow for highest-scoring an initial hotword wake word to determine the correct device and thereafter suspending operation of the remaining candidate devices thereby once a wake word and device is paired, the subsequent processing of a command can take place without all devices simultaneously processing high scores, wherein instead of devices A, B, C, and D produce a score and all process the command only say device B will process the command thereby expressly saving processing time and resources for a faster acquisition of user requests, and additionally preventing errors while maximizing model/system accuracy when learning/adapting to inputs.


Re claims 22, 28, and 34, Koulomzin teaches
22. (New) The system of claim 21, wherein the first device is further configured to: receive the command from the remote server; and execute the command.  (receive input, send to remote server which processes inputs to execute the user intent, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)

Re claims 23, 29, and 35, Koulomzin teaches
23. (New) The system of claim 21, wherein the remote server is further configured to: execute the command.  (receive input, send to remote server which processes inputs to execute the user intent, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)

Re claims 24, 30, and 36, Koulomzin teaches
24. (New) The system of claim 21, wherein the first device is further configured to: execute a command associated with the command-type activation trigger responsive to determining that the audio input includes the command-type activation trigger.  (hotword is executed e.g. “play”, overall it shall receive input, send to remote server which processes inputs to execute the user intent, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)


Re claims 25, 31, and 37, Koulomzin teaches
25. (New) The system of claim 21, wherein the first device determines the command- type activation trigger without using speech-to-text conversion.  (system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)


Re claims 26, 32, and 38, Koulomzin teaches
26. (New) The system of claim 21, wherein the first device includes a speech analysis engine, the speech analysis engine configured to: 
selectively operate in an inactive mode and an active mode; and (trigger shifts the system from inactive to active mode, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)

transition from the inactive mode to the active mode responsive to determining that the audio input includes a command-type activation trigger; and (trigger when detected shifts the system from inactive to active mode, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)
while in the active mode, perform natural language processing on the audio input. (trigger when detected shifts the system from inactive to active mode, system attempts to detect a sound signature for a hotword, but does not preclude other operations, for instance it otherwise processes audio via ASR or an alternative means such as NL processing, 0038 0069 0054 0077 with fig. 2a)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20180061419 A1	Melendo Casado; Diego et al.
Hotword detection device distinguish


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov